Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 1 of 57 Page ID #:2142




                            Exhibit A
Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 2 of 57 Page ID #:2143

9/28/2020                                                  Accessible 360 Mail - Fwd: Your Order



                                                                               Ashley Hendrikson <ashley@accessible360.com>



  Fwd: Your Order
  1 message

  Aaron Cannon <cannona@fireantproductions.com>                                                       Mon, Sep 28, 2020 at 3:27 PM
  To: "ashley@accessible360.com" <ashley@accessible360.com>



    ---------- Forwarded message ---------
    From: <orders@dominos.com>
    Date: Fri, Jan 28, 2011 at 23:20
    Subject: Your Order
    To: <cannona@fireantproductions.com>




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110844545743516&simpl=msg-f%3A16791108445…   1/8


                                                                                                       CANNON000001
Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 3 of 57 Page ID #:2144

9/28/2020                                                  Accessible 360 Mail - Fwd: Your Order




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110844545743516&simpl=msg-f%3A16791108445…   2/8


                                                                                                       CANNON000002
Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 4 of 57 Page ID #:2145

9/28/2020                                                   Accessible 360 Mail - Fwd: Your Order




                           Thank you for placing your order at Dominos.com! If you have any questions about your
                           order, please call the store directly at 319-338-0030.




                           In case the store needs to reach you, we'll call the phone number below. If you do not
                           answer we will be unable to deliver your order.




                              Customer Information



                              Name on Order: Aaron Cannon



                              Delivery Address: 634 WESTGATE ST 55, IOWA CITY, IA 52246-4634
                              Callback Phone #: 3192489592



                              Your Domino's Store (1750): 529 S Riverside Dr Iowa City IA 52246 | 319-338-0030



                              Delivery Time: Approximately 23-33 minutes




                              Order Details


                              Order #: 227485


https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110844545743516&simpl=msg-f%3A16791108445…   3/8


                                                                                                          CANNON000003
Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 5 of 57 Page ID #:2146

9/28/2020                                                   Accessible 360 Mail - Fwd: Your Order


                              Date: 1/28/2011 11:20PM




                              The following order is being delivered hot and fresh to your door:




                               Quantity       Description                                           Amount




                               1                                                                      $5.99




                                              Medium(12") Hand
https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110844545743516&simpl=msg-f%3A16791108445…   4/8


                                                                                                              CANNON000004
Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 6 of 57 Page ID #:2147

9/28/2020                                                  Accessible 360 Mail - Fwd: Your Order

                                              Tossed Pizza




                                              Whole: No Robust
                                              Inspired Tomato Sauce,
                                              Cheese, Hearty Marinara
                                              Sauce, Philly Steak,
                                              Mushrooms




                                                                              Medium(12")
                                                                              Hand
                                                                              Tossed
                                          1                                   Pizza                      $5.99




                                                                              Whole:
                                                                              Robust
                                                                              Inspired
                                                                              Tomato
                                                                              Sauce,
                                                                              Cheese,
                                                                              Italian
                                                                              Sausage,
                                                                              Mushrooms




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110844545743516&simpl=msg-f%3A16791108445…   5/8


                                                                                                       CANNON000005
Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 7 of 57 Page ID #:2148

9/28/2020                                                  Accessible 360 Mail - Fwd: Your Order




                              Coupon Used: 2 Medium 2-Topping Pizzas for $5.99 each (2 pizza minimum)




                                                                                    Food & Bev Total:       $11.98


                                                                                                   Tax:      $0.98


                                                                                     Delivery Charge:        $2.00

                                                                                                           Total:
                                                                                                          $14.96


https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110844545743516&simpl=msg-f%3A16791108445…   6/8


                                                                                                           CANNON000006
Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 8 of 57 Page ID #:2149

9/28/2020                                                    Accessible 360 Mail - Fwd: Your Order




                              Payment Details


                              Payment Method: Credit Card $14.96



                              *Drivers carry less than $20 in change and checks are NOT accepted for online orders.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110844545743516&simpl=msg-f%3A16791108445…   7/8


                                                                                                             CANNON000007
Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 9 of 57 Page ID #:2150

9/28/2020                                                    Accessible 360 Mail - Fwd: Your Order


                                           Domino's Pizza L.L.C.




                                           This message is systematically generated. Please do not attempt to reply or send
                                           e-mail to this account as it is not a managed e-mail account. For questions
                                           concerning your order please contact the store at which your order was placed.
                                           For all other inquiries please visit the Customer Service section on
                                           http://www.dominos.com.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110844545743516&simpl=msg-f%3A16791108445…   8/8


                                                                                                             CANNON000008
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 10 of 57 Page ID
                                       #:2151
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order



                                                                                Ashley Hendrikson <ashley@accessible360.com>



  Fwd: Your Domino's Order
  1 message

  Aaron Cannon <cannona@fireantproductions.com>                                                         Mon, Sep 28, 2020 at 3:30 PM
  To: "ashley@accessible360.com" <ashley@accessible360.com>



    ---------- Forwarded message ---------
    From: <orders@dominos.com>
    Date: Sat, Mar 23, 2013 at 16:47
    Subject: Your Domino's Order
    To: <cannona@fireantproductions.com>




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679111030359730909&simpl=msg-f%3A16791110303…   1/8


                                                                                                        CANNON000009
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 11 of 57 Page ID
                                       #:2152
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679111030359730909&simpl=msg-f%3A16791110303…   2/8


                                                                                                        CANNON000010
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 12 of 57 Page ID
                                       #:2153
9/28/2020                                               Accessible 360 Mail - Fwd: Your Domino's Order




                       Thank you for placing your order at Dominos.com! If you have any questions about your
                       order, please call the store directly at 952-944-9244.




                       In case the store needs to reach you, we'll call the phone number below. If you do not
                       answer we will be unable to deliver your order.




                          Customer Information



                          Name on Order: Aaron Cannon



                          Callback Phone #: 3194000157



                          Your Domino's Store (1926): 10700 Bloomington Ferry Rd Bloomington MN 55438 |
                          952-944-9244



                          Carryout Time: Approximately 9-14 minutes




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679111030359730909&simpl=msg-f%3A16791110303…   3/8


                                                                                                          CANNON000011
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 13 of 57 Page ID
                                       #:2154
9/28/2020                                                Accessible 360 Mail - Fwd: Your Domino's Order


                          Order Details


                          Order #: 369978



                          Date: 3/23/2013 4:47PM




                          The following order is being prepared at your store for Carryout:




                            Quantity       Description                                         Amount




                            1                                                                     $7.99




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679111030359730909&simpl=msg-f%3A16791110303…   4/8


                                                                                                          CANNON000012
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 14 of 57 Page ID
                                       #:2155
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                                           Medium (12") Handmade
                                           Pan Pizza




                                           Whole: Robust Inspired
                                           Tomato Sauce, Cheese,
                                           Shredded Provolone
                                           Cheese, Salami, Spinach




                                                                             Medium
                                                                             (12")
                                                                             Handmade
                                                                             Pan Pizza

                                      1                                                                 $7.99



                                                                             Whole:
                                                                             Robust
                                                                             Inspired
                                                                             Tomato
                                                                             Sauce,
                                                                             Cheese,
                                                                             Shredded
                                                                             Provolone
                                                                             Cheese,
                                                                             Italian
                                                                             Sausage,
                                                                             Mushrooms




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679111030359730909&simpl=msg-f%3A16791110303…   5/8


                                                                                                          CANNON000013
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 15 of 57 Page ID
                                       #:2156
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                          Coupon Used: Medium 2-Topping Handmade Pan Pizza for $7.99




                                                                                  Food & Bev Total:     $15.98


                                                                                                 Tax:    $1.16
https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679111030359730909&simpl=msg-f%3A16791110303…   6/8


                                                                                                         CANNON000014
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 16 of 57 Page ID
                                       #:2157
9/28/2020                                                Accessible 360 Mail - Fwd: Your Domino's Order



                                                                                       Bottle Deposit:      $0.00




                                                                                    Total: $17.14




                          Payment Details


                          Payment Method: Gift Card $10.35
                          Payment Method: Credit Card $6.79



                          *Drivers carry less than $20 in change and checks are NOT accepted for online orders.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679111030359730909&simpl=msg-f%3A16791110303…   7/8


                                                                                                              CANNON000015
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 17 of 57 Page ID
                                       #:2158
9/28/2020                                               Accessible 360 Mail - Fwd: Your Domino's Order




                                       Domino's Pizza L.L.C.




                                       This message is systematically generated. Please do not attempt to reply or send
                                       e-mail to this account as it is not a managed e-mail account. For questions
                                       concerning your order please contact the store at which your order was placed.
                                       For all other inquiries please visit the Customer Service section on
                                       http://www.dominos.com.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679111030359730909&simpl=msg-f%3A16791110303…   8/8


                                                                                                             CANNON000016
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 18 of 57 Page ID
                                       #:2159
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order



                                                                                       Ashley Hendrikson <ashley@accessible360.com>



 Fwd: Your Domino's Order
 1 message

 Aaron Cannon <cannona@fireantproductions.com>                                                              Mon, Sep 28, 2020 at 3:25 PM
 To: "ashley@accessible360.com" <ashley@accessible360.com>



   ---------- Forwarded message ---------
   From: Domino's Pizza <dominos@confirmation.dominos.com>
   Date: Wed, Jun 19, 2019 at 23:22
   Subject: Your Domino's Order
   To: <cannona@gmail.com>




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110701008994656&simpl=msg-f%3A1679110701…   1/11


                                                                                                        CANNON000017
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 19 of 57 Page ID
                                       #:2160
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                         ORDER MENU COUPONS LOCATIONS




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110701008994656&simpl=msg-f%3A1679110701…   2/11


                                                                                                        CANNON000018
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 20 of 57 Page ID
                                       #:2161
9/28/2020                                                     Accessible 360 Mail - Fwd: Your Domino's Order




            Thank you for placing your order at Dominos.com! If you have any questions about your order, please call the store directly at 909-796-
            1100.




            In case the store needs to reach you, we'll call the phone number below. If you do not answer we will be unable to deliver your order.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110701008994656&simpl=msg-f%3A1679110701…                   3/11


                                                                                                                       CANNON000019
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 21 of 57 Page ID
                                       #:2162
9/28/2020                                                Accessible 360 Mail - Fwd: Your Domino's Order


                Customer Information




                Name on Order: Aaron Cannon




                Delivery Address: 285 E HOSPITALITY LN 2015, SAN BERNARDINO, CA 92408-3411




                Callback Phone #: 720-277-8519



                Your Domino's Store (8251): 25715 Redlands Blvd Redlands CA 92373 | 909-796-1100




                Delivery Time:




                Approximately 32-42 minutes




                            JOIN PIECE OF THE PIE REWARDS AND YOUR NEXT ORDER COULD
                            HELP YOU EARN POINTS TOWARD FREE PIZZA.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110701008994656&simpl=msg-f%3A1679110701…   4/11


                                                                                                          CANNON000020
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 22 of 57 Page ID
                                       #:2163
9/28/2020                                                  Accessible 360 Mail - Fwd: Your Domino's Order




                Order Details




                Order #: 515103




                Date: 06/19/2019 9:22PM




                The following order is being delivered hot and fresh to your door:




                 Quantity    Description                                             Amount



https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110701008994656&simpl=msg-f%3A1679110701…   5/11


                                                                                                            CANNON000021
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 23 of 57 Page ID
                                       #:2164
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                            X-Large (16") Hand Tossed Philly Cheese
                            Steak
                1                                                                 $17.99




                            Whole: Onions, Green Peppers, Mushrooms,
                            Philly Steak, American Cheese, Shredded
                            Provolone Cheese




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110701008994656&simpl=msg-f%3A1679110701…   6/11


                                                                                                        CANNON000022
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 24 of 57 Page ID
                                       #:2165
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                                                               Food & Bev Total:   $17.99




                                                                            Tax:    $1.70




                                                                 Bottle Deposit:    $0.00




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110701008994656&simpl=msg-f%3A1679110701…   7/11


                                                                                                        CANNON000023
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 25 of 57 Page ID
                                       #:2166
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                                                               Delivery Charge:     $3.99




                                                               Total: $23.68




                Payment Details




                Payment Method: Credit Card $23.68




                Any Delivery Charge is not a tip paid to your driver.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110701008994656&simpl=msg-f%3A1679110701…   8/11


                                                                                                        CANNON000024
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 26 of 57 Page ID
                                       #:2167
9/28/2020                                                        Accessible 360 Mail - Fwd: Your Domino's Order




                *Drivers carry less than $20 in change and checks are NOT accepted for online orders.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110701008994656&simpl=msg-f%3A1679110701…   9/11


                                                                                                                  CANNON000025
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 27 of 57 Page ID
                                       #:2168
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                          Domino's Pizza LLC

            LEGAL STUFF
             ▶




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110701008994656&simpl=msg-f%3A167911070…   10/11


                                                                                                        CANNON000026
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 28 of 57 Page ID
                                       #:2169
9/28/2020                                                       Accessible 360 Mail - Fwd: Your Domino's Order



                       This message is systematically generated. Please do not attempt to reply or send e-
                       mail to this account as it is not a managed e-mail account. For questions concerning
                       your order please contact the store at which your order was placed. For all other
                       inquiries please visit the Customer Service section on




                       https://www.dominos.com/en/

                       .




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110701008994656&simpl=msg-f%3A167911070…   11/11


                                                                                                                 CANNON000027
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 29 of 57 Page ID
                                       #:2170
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order



                                                                                       Ashley Hendrikson <ashley@accessible360.com>



 Fwd: Your Domino's Order
 1 message

 Aaron Cannon <cannona@fireantproductions.com>                                                              Mon, Sep 28, 2020 at 3:23 PM
 To: "ashley@accessible360.com" <ashley@accessible360.com>



   ---------- Forwarded message ---------
   From: Domino's Pizza <dominos@confirmation.dominos.com>
   Date: Sun, Jun 23, 2019 at 00:53
   Subject: Your Domino's Order
   To: <cannona@gmail.com>




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110586802874140&simpl=msg-f%3A1679110586…   1/11


                                                                                                        CANNON000028
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 30 of 57 Page ID
                                       #:2171
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                         ORDER MENU COUPONS LOCATIONS




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110586802874140&simpl=msg-f%3A1679110586…   2/11


                                                                                                        CANNON000029
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 31 of 57 Page ID
                                       #:2172
9/28/2020                                                     Accessible 360 Mail - Fwd: Your Domino's Order




            Thank you for placing your order at Dominos.com! If you have any questions about your order, please call the store directly at 909-796-
            1100.




            In case the store needs to reach you, we'll call the phone number below. If you do not answer we will be unable to deliver your order.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110586802874140&simpl=msg-f%3A1679110586…                   3/11


                                                                                                                       CANNON000030
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 32 of 57 Page ID
                                       #:2173
9/28/2020                                                Accessible 360 Mail - Fwd: Your Domino's Order


                Customer Information




                Name on Order: Aaron Cannon




                Delivery Address: 285 E HOSPITALITY LN 2015, SAN BERNARDINO, CA 92408-3411




                Callback Phone #: 720-277-8519



                Your Domino's Store (8251): 25715 Redlands Blvd Redlands CA 92373 | 909-796-1100




                Delivery Time:




                Approximately 37-47 minutes




                            JOIN PIECE OF THE PIE REWARDS AND YOUR NEXT ORDER COULD
                            HELP YOU EARN POINTS TOWARD FREE PIZZA.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110586802874140&simpl=msg-f%3A1679110586…   4/11


                                                                                                          CANNON000031
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 33 of 57 Page ID
                                       #:2174
9/28/2020                                                  Accessible 360 Mail - Fwd: Your Domino's Order




                Order Details




                Order #: 515741




                Date: 06/22/2019 10:53PM




                The following order is being delivered hot and fresh to your door:




                 Quantity    Description                                             Amount



https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110586802874140&simpl=msg-f%3A1679110586…   5/11


                                                                                                            CANNON000032
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 34 of 57 Page ID
                                       #:2175
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                            X-Large (16") Hand Tossed Honolulu Hawaiian
                1                                                                 $17.99



                            Whole: Robust Inspired Tomato Sauce, Cheese,
                            Ham, Pineapple, Bacon, Roasted Red Peppers,
                            Shredded Provolone Cheese




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110586802874140&simpl=msg-f%3A1679110586…   6/11


                                                                                                        CANNON000033
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 35 of 57 Page ID
                                       #:2176
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                                                               Food & Bev Total:   $17.99




                                                                            Tax:    $1.70




                                                                 Bottle Deposit:    $0.00




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110586802874140&simpl=msg-f%3A1679110586…   7/11


                                                                                                        CANNON000034
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 36 of 57 Page ID
                                       #:2177
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                                                               Delivery Charge:     $3.99




                                                               Total: $23.68




                Payment Details




                Payment Method: Credit Card $23.68




                Any Delivery Charge is not a tip paid to your driver.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110586802874140&simpl=msg-f%3A1679110586…   8/11


                                                                                                        CANNON000035
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 37 of 57 Page ID
                                       #:2178
9/28/2020                                                        Accessible 360 Mail - Fwd: Your Domino's Order


                *Drivers carry less than $20 in change and checks are NOT accepted for online orders.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110586802874140&simpl=msg-f%3A1679110586…   9/11


                                                                                                                  CANNON000036
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 38 of 57 Page ID
                                       #:2179
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                          Domino's Pizza LLC

            LEGAL STUFF
             ▶




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110586802874140&simpl=msg-f%3A167911058…   10/11


                                                                                                        CANNON000037
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 39 of 57 Page ID
                                       #:2180
9/28/2020                                                       Accessible 360 Mail - Fwd: Your Domino's Order



                       This message is systematically generated. Please do not attempt to reply or send e-
                       mail to this account as it is not a managed e-mail account. For questions concerning
                       your order please contact the store at which your order was placed. For all other
                       inquiries please visit the Customer Service section on




                       https://www.dominos.com/en/

                       .




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110586802874140&simpl=msg-f%3A167911058…   11/11


                                                                                                                 CANNON000038
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 40 of 57 Page ID
                                       #:2181
9/28/2020                                                Accessible 360 Mail - Your Domino's Order



                                                                               Ashley Hendrikson <ashley@accessible360.com>



  Your Domino's Order
  Domino's Pizza <dominos@confirmation.dominos.com>                                                     Wed, Sep 9, 2020 at 5:19 PM
  Reply-To: Domino's Pizza <no-reply@your.offers.dominos.com>
  To: ashley@accessible360.com



                                     ORDER            MENU       COUPONS             LOCATIONS



                         Thank you for placing your order at Dominos.com! If you have any questions about your order,
                         please call the store directly at 213-623-2424.

                         In case the store needs to reach you, we'll call the phone number below. If you do not answer
                         we will be unable to deliver your order.




                            Customer Information
                            Name on Order: Michele Landis
                            Delivery Address: 333 S HOPE ST, LOS ANGELES, CA 90071-1406
                            Callback Phone #: 612-416-3198
                            Your Domino's Store:
                                   Domino's #8385
                                   740 S.Olive Street Los Angeles CA 90013
                                   213-623-2424
                            Delivery Time: Approximately 20-30 minutes


                                         DON'T FORGET TO CLAIM YOUR REWARDS
                                         POINTS TOWARD FREE PIZZA!


                            Order Details
                            Order #: 1071684
                            Date: 09/09/2020 3:19PM


                            The following order is being delivered hot and fresh to your door:


                             Quantity   Description                                                     Amount

                             1          X-Large (16") Brooklyn Pizza                                     $17.99

                                        Whole: Extra Robust Inspired Tomato Sauce,

https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permmsgid=msg-f%3A1677396528626681214&simpl=msg-f%3A16773965286…   1/3


                                                                                                        CANNON000039
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 41 of 57 Page ID
                                       #:2182
9/28/2020                                                     Accessible 360 Mail - Your Domino's Order

                                          Pepperoni, Mushrooms, Cheese Right: Black Olives


                              1           16-Piece Parmesan Bread Bites                                                $4.99


                              1           2-Liter Coke®                                                                $3.49




                                                                                           Food & Bev Total:          $26.47
                                                                                                            Tax:       $2.99
                                                                                              Bottle Deposit:          $0.00
                                                                                            Delivery Charge:           $4.99
                                                                                                  Tip Amount:          $5.17

                                                                                                      Total: $39.62
                             Payment Details
                             Payment Method: Credit Card $39.62
                             Any Delivery Charge is not a tip paid to your driver.
                             *Drivers carry less than $20 in change and checks are NOT accepted for online orders.




                         Domino's Delivery Insurance program is only available to Piece of the Pie Rewards® members who
                         report an issue with their delivery order through the form on order confirmation or in Domino's Tracker®
                         within 16 hours of the time of purchase. If you are not a member, you must enroll within seven (7) days
                         after you report an issue to receive the Rewards Points or you may elect to receive a percentage off
                         coupon in lieu of the points. Store participation may vary. Limit: (1) claim per customer per time period
                         set forth in the official rules. This limit excludes Rewards Points or percentage discount offers initiated by
                         your store or other limited-time offers. Insurance coverage for this promotion applies exclusively to
                         Domino's Pizza LLC, its affiliates, and independent franchisees. Broader restrictions apply, visit
                         dominosdeliveryinsurance.com for program terms and conditions.


                         LEGAL STUFF   Domino's Pizza LLC
                         ▶
                                       This message is systematically generated. Please do not attempt to reply or send e-
                                       mail to this account as it is not a managed e-mail account. For questions concerning
https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permmsgid=msg-f%3A1677396528626681214&simpl=msg-f%3A16773965286…        2/3


                                                                                                                    CANNON000040
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 42 of 57 Page ID
                                       #:2183
9/28/2020                                                  Accessible 360 Mail - Your Domino's Order
                                     your order please contact the store at which your order was placed. For all other
                                     inquiries please visit the Customer Service section on https://www.dominos.com/en/ .




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permmsgid=msg-f%3A1677396528626681214&simpl=msg-f%3A16773965286…   3/3


                                                                                                              CANNON000041
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 43 of 57 Page ID
                                       #:2184
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order



                                                                                Ashley Hendrikson <ashley@accessible360.com>



  Fwd: Your Domino's Order
  1 message

  Aaron Cannon <cannona@fireantproductions.com>                                                         Mon, Sep 28, 2020 at 3:21 PM
  To: "ashley@accessible360.com" <ashley@accessible360.com>



    ---------- Forwarded message ---------
    From: Domino's Pizza <dominos@confirmation.dominos.com>
    Date: Sat, Sep 26, 2020 at 16:54
    Subject: Your Domino's Order
    To: <cannona@gmail.com>




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A1679110465…   1/15


                                                                                                        CANNON000042
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 44 of 57 Page ID
                                       #:2185
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                                       ORDER MENU COUPONS LOCATIONS




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A1679110465…   2/15


                                                                                                        CANNON000043
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 45 of 57 Page ID
                                       #:2186
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                         Thank you for placing your order at Dominos.com! If you have any questions about your order,
                         please call the store directly at 763-753-3200.




                         In case the store needs to reach you, we'll call the phone number below. If you do not answer we
                         will be unable to deliver your order.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A1679110465…   3/15


                                                                                                        CANNON000044
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 46 of 57 Page ID
                                       #:2187
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                            Customer Information




                            Name on Order: Aaron Cannon




                            Delivery Address: 15371 YAKIMA ST NW, RAMSEY, MN 55303-4227




                            Callback Phone #: 319-400-0157



                            Your Domino's Store:


https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A1679110465…   4/15


                                                                                                        CANNON000045
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 47 of 57 Page ID
                                       #:2188
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order

                                    Domino's #7360



                                    6014 167th Ave Nw Ramsey MN 55303



                                    763-753-3200




                            Delivery Time:




                            Approximately 23-33 minutes




                                         DON'T FORGET TO CLAIM YOUR
                                         REWARDS POINTS TOWARD FREE PIZZA!




                            Order Details




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A1679110465…   5/15


                                                                                                        CANNON000046
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 48 of 57 Page ID
                                       #:2189
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                            Order #: 504




                            Date: 09/26/2020 4:53PM




                            The following order is being delivered hot and fresh to your door:




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A1679110465…   6/15


                                                                                                        CANNON000047
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 49 of 57 Page ID
                                       #:2190
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order


                             Quantity        Description                                       Amount




                                             Large (14") Hand Tossed
                                             Pizza
                             1                                                                   $17.49




                                             Whole: Ham, Mushrooms,
                                             Black Olives, Robust Inspired
                                             Tomato Sauce, Cheese




                                        1                                                                 $3.00




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A1679110465…   7/15


                                                                                                          CANNON000048
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 50 of 57 Page ID
                                       #:2191
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                                                                                  2-Liter
                                                                                  Cherry
                                                                                  Coke®




                                        1                                                               $5.99




                                                                                  Garlic
                                                                                  Bread
                                                                                  Twists




                                                                                  Options:
                                                                                  Marinara




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A1679110465…   8/15


                                                                                                        CANNON000049
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 51 of 57 Page ID
                                       #:2192
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A1679110465…   9/15


                                                                                                        CANNON000050
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 52 of 57 Page ID
                                       #:2193
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                                                                                    Food & Bev Total:     $26.48




                                                                                                   Tax:    $2.12




                                                                                      Bottle Deposit:      $0.00




                                                                                    Delivery Charge:       $3.25




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A167911046…   10/15


                                                                                                          CANNON000051
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 53 of 57 Page ID
                                       #:2194
9/28/2020                                              Accessible 360 Mail - Fwd: Your Domino's Order




                                                                                                        $6.37


                                                                                         Tip Amount:




                                                                                   Total: $38.22




                            Payment Details




                            Payment Method: Credit Card $38.22




                            Any Delivery Charge is not a tip paid to your driver.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A167911046…   11/15


                                                                                                        CANNON000052
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 54 of 57 Page ID
                                       #:2195
9/28/2020                                                Accessible 360 Mail - Fwd: Your Domino's Order




                            *Drivers carry less than $20 in change and checks are NOT accepted for online orders.




                                                       FREE PIZZA OFFER



                                       We're giving you a special offer for a FREE Medium 2-Topping Pizza




                                WHEN YOU ORDER ONLINE FOR DELIVERY NEXT WEEK




                                                 Click below to get your one-time use promo code




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A167911046…   12/15


                                                                                                              CANNON000053
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 55 of 57 Page ID
                                       #:2196
9/28/2020                                                           Accessible 360 Mail - Fwd: Your Domino's Order



                                                       We will also email this code to cannona@gmail.com




                               Limit one code and redemption per customer. Must claim offer by Sunday at store close of the week following date of purchase.
                              Offer valid for redemption the Monday – Sunday following date of purchase. Must be redeemed online for delivery. Order subject to
                              delivery minimum requirements. Handmade Pan Pizza will be extra. Valid for redemption at same store offer was earned and with
                                                                 the email address associated with this completed purchase.




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A167911046…                                13/15


                                                                                                                                             CANNON000054
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 56 of 57 Page ID
                                       #:2197
9/28/2020                                                   Accessible 360 Mail - Fwd: Your Domino's Order




                         Domino's Delivery Insurance program is only available to Piece of the Pie Rewards® members who report
                         an issue with their delivery order through the form on order confirmation or in Domino's Tracker® within 16
                         hours of the time of purchase. If you are not a member, you must enroll within seven (7) days after you
                         report an issue to receive the Rewards Points or you may elect to receive a percentage off coupon in lieu
                         of the points. Store participation may vary. Limit: (1) claim per customer per time period set forth in the
                         official rules. This limit excludes Rewards Points or percentage discount offers initiated by your store or
                         other limited-time offers. Insurance coverage for this promotion applies exclusively to Domino's Pizza
                         LLC, its affiliates, and independent franchisees. Broader restrictions apply, visit
                         dominosdeliveryinsurance.com for program terms and conditions.




                                       Domino's Pizza LLC

                         LEGAL STUFF
                         ▶


https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A167911046…     14/15


                                                                                                                 CANNON000055
     Case 2:16-cv-06599-JGB-E Document 108-9 Filed 10/05/20 Page 57 of 57 Page ID
                                       #:2198
9/28/2020                                                Accessible 360 Mail - Fwd: Your Domino's Order




                                     This message is systematically generated. Please do not attempt to reply or send e-
                                     mail to this account as it is not a managed e-mail account. For questions concerning
                                     your order please contact the store at which your order was placed. For all other
                                     inquiries please visit the Customer Service section on




                                     https://www.dominos.com/en/

                                     .




https://mail.google.com/mail/u/0?ik=83d064ac92&view=pt&search=all&permthid=thread-f%3A1679110465490108746&simpl=msg-f%3A167911046…   15/15


                                                                                                               CANNON000056
